Citation Nr: 0635612	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for lumbar spine L4-5 
disc disease with radiculopathy in the left leg, currently 
rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to October 
1959.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

By rating decision dated In April 2003, the agency of 
original jurisdiction (AOJ) assigned a 40 percent disability 
evaluation for the veteran's lumbar spine L4-5 disc disease.  
The Board notes that since the increase to 40 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In correspondence received in April 2004, the veteran 
withdrew his hearing request.  

The Board notes an April 2004 private record of treatment 
notes the veteran had urinary and bowel incontinence that may 
be secondary to his back disability.  This issue is referred 
to the AOJ.  


FINDINGS OF FACT

1.  Under the old schedule for rating spine disabilities, the 
evidence shows that the veteran has lumbar spine L4-5 disc 
disease with symptoms consistent with sciatic neuropathy such 
as characteristic pain and demonstrable muscle spasm, absent 
or trace ankle and knee jerks, and sensory deficits, with 
little intermittent relief.

2.  Under the revised rating criteria for evaluating spine 
disabilities, the evidence shows that that the veteran has 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months due to his back disability.  


CONCLUSION OF LAW

The criteria for a 60 evaluation for percent for lumbar spine 
L4-5 disc disease with radiculopathy in the left leg have 
been approximated under the old and new schedule for rating 
spine disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (before and after September 23, 2002) and 5237, 5243 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in January 2004 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the Board is assigning a 
higher rating.  Once the RO effectuates the Board's grant, 
the RO can cure any VCAA notice defect with respect to the 
effective date element.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided to an 
initial unfavorable decision by the AOJ.  Id.  The September 
2003 notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, documents issued in 
January 2004 and July 2004 constituted subsequent process.  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  The claimant has not shown how any error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop the record.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  The 
Board may consider each version; however, application of a 
liberalizing law or VA issue may be no earlier than the 
effective date of the change.  38 U.S.C.A. § 5110.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003, provided a noncompensable rating for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating was assigned when there was characteristic 
pain on motion.  A 20 percent rating was assigned when there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."  Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect. 
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that the AOJ has addressed both sets of 
amendments in the April 2003 rating decision.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran's low back disability was assigned a 40 percent 
rating under Diagnostic Code 5293 of the old schedule for 
rating spine disabilities.  The medical evidence shows that 
the veteran has degenerative disc disease at the L4-5 level 
with symptoms consistent with sciatic neuropathy such as 
characteristic pain sensory deficits, with little 
intermittent relief, such that assignment of the next higher 
rating of 60 percent under Diagnostic Code 5293 would be 
appropriate.  In October 1999, the veteran's private examiner 
noted radicular pain in the left leg in association with the 
veteran's back disability.  The December 1999 VA examination 
report notes L5 neuropathy and signs of L4-5 radiculopathy.  
The report of VA magnetic resonance imaging (MRI) in January 
2001 notes severe left spine pain with muscle spasm.  The 
impression was advanced degenerative disc disease at the L4-5 
level.  Posterior endplate spur and diffuse annular bulging 
and facet hypertrophy were noted to result in borderline 
central spinal stenosis, as well as mild bilateral-lateral 
recess encroachment.  Thus, the evidence supports a 60 
percent evaluation under the old criteria.  The Board notes 
that Diagnostic Code 5293 contemplates neurologic impairment 
and a separate rating is not warranted.  

Accordingly, the Board concludes that the veteran is entitled 
to a 60 percent disability evaluation for his service-
connected low back disability under the old schedule for 
rating spine disabilities.

In regard to the revised rating criteria for evaluating spine 
disabilities, the Board notes that intervertebral disc 
syndrome is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

In this case, the Board finds a 60 percent evaluation is 
supportable under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  On VA examination 
in March 2003, eight to ten severe episodes of incapacitating 
episodes per year were noted, and the report notes that the 
veteran had to go to bed for two to three days up to two 
weeks at a time.  In April 2004, the veteran's private 
physician stated that the veteran's back disability had 
remained unchanged since 1999 and that he was incapacitated 
due to his back disability.  The physician noted that the 
veteran was, at times, confined to bed for up to one to two 
weeks at a time.  The Board finds the evidence reflects the 
veteran exhibits the level of severity of impairment 
necessary to establish the level of impairment for a 60 
percent evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

A 60 percent rating for the veteran's back disability is 
supportable under the old and new version of the Rating 
Schedule.  A 60 percent rating is the maximum schedular 
rating available under Diagnostic Code 5293 of the old 
schedule.  A higher rating would not result by applying the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board notes that the veteran's back is not 
ankylosed.  On VA examination in March 2003, he had 60 
degrees of forward flexion and extended to 15 degrees.  Right 
and left lateral flexion was 10 degrees, and right and left 
lateral rotation was to 10 degrees.  No other potentially 
applicable diagnostic code of the old schedule assigns an 
evaluation in excess of 60 percent.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The Board finds that a 60 percent evaluation for lumbar spine 
disc disease with radiculopathy in the left leg is 
supportable.  Consequently, the benefits sought on appeal are 
granted.  

Lastly, the Board notes that while the evidence reveals that 
the veteran's low back disability does place some significant 
limits on his employability, this has been contemplated in 
the higher evaluation assigned.  Moreover, the evidence does 
not reflect that the veteran's service-connected disability 
necessitated any frequent periods of hospitalization.  For 
these reasons, application of the regular schedular standards 
is not rendered impracticable.  Hence, the Board is not 
required to remand this matter to the AOJ for assignment of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) 
(2006).  


ORDER

A 60 percent evaluation for lumbar spine L4-5 disc disease 
with radiculopathy in the left leg is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


